Exhibit 10.23

EMPLOYMENT AGREEMENT

This Employment Agreement (the "Agreement"), is made as of the Effective Date
indicated below, by and between BigCharts Inc., a Minnesota corporation
("Charts") and Scott L. Kinney (the "Executive").

BACKGROUND

This Agreement is entered into in connection with an Agreement and Plan of
Reorganization (the "Reorganization Agreement") dated as of April 28, 1999, by
and among MarketWatch.com, Inc., ("MarketWatch"), Big Dog Acquisition Corp., a
Minnesota corporation and a wholly-owned subsidiary of MarketWatch ("Sub"),
Charts and certain shareholders of Charts, pursuant to which Sub is to merge
with and into Charts, with Charts becoming a wholly-owned subsidiary of
MarketWatch (the "Merger"). The date on which the Merger becomes effective will
be the effective date of this Agreement (the "Effective Date").

MarketWatch and Charts desire to retain the services of Executive, and Executive
desires to be retained by MarketWatch and Charts, on the terms and conditions
set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements of
the parties contained herein, MarketWatch, Charts and Executive hereby agree as
follows:

1. Term of Employment: The term of employment of Executive by Charts hereunder
shall commence on the Commencement Date and shall continue thereafter on the
same terms and conditions for a period of five (5) years unless earlier
terminated pursuant to Section 6 (such term being hereinafter referred to as the
"Employment Period"). The Employment Period shall be extended automatically
without further action by either party as of the third anniversary of the
Commencement Date for a period of one (1) year, unless prior to such date Charts
or the Executive shall notify the other in writing of its or his intention not
to renew the Agreement, in which case the Agreement shall terminate at the end
of the original term. If the Employment Period is extended, it shall thereafter
be referred to as the Employment Period.

2. Title; Duties: The Executive shall serve as the Chief Operating Officer of
Charts reporting to the Chief Executive Officer of Charts. Executive shall
perform those duties and responsibilities inherent in such position including
such duties and responsibilities as the Chief Executive Officer shall assign.
The Executive agrees to devote his full time and best efforts, attention and
energies to the business and interests of Charts. Executive shall serve Charts
faithfully and to the best of his ability in such capacities, devoting his full
business time, attention, knowledge, energy and skills to such employment;
provided, however, Charts acknowledges that Executive may serve on the board of
directors of other companies with the prior approval of the Board, it being
expressly understood that such consent shall not be required for companies in
which Executive currently serves as a director. Executive shall travel as
reasonably required in connection with the performance of his duties hereunder.

3. Compensation: Charts shall pay and Executive shall accept as full
consideration for his services hereunder, compensation consisting of the
following:

3.1 Base Salary. $120,000 per year base salary during the first year of the term
of this Agreement; and increasing 5% per annum for every year thereafter.
(subject to increase by the Board) during successive years of the term of this
Agreement if the Employment Period is extended past the original five-year term
pursuant to Section 1 hereof. "Base Salary" shall mean the base salary provided
for in this Section 3.1. Base Salary is payable in installments in accordance
with Charts' normal payroll practices, less such deductions or withholdings as
are required by law.

3.2 Bonus. Annual target bonus at the rate and in accordance with the
specifications on Exhibit A attached hereto.

4. Benefits: Subject to all applicable eligibility requirements, and legal
limitations, Executive will be able to participate in any and all 401(k),
vacation, medical, dental, life and long-term disability insurance and/or other
benefit plans which from time to time may be established for other employees of
MarketWatch with a similar compensation level, duties and responsibilities.

5. Reimbursement of Expenses: Charts will reimburse Executive for all reasonable
travel, entertainment and other expenses incurred or paid by the Executive in
connection with, or related to, the performance of his duties, responsibilities
or services under this Agreement subject to review by the Board or its
compensation committee, if applicable, and in a manner consistent with
MarketWatch's policies for reimbursement of such expenses.

6. Benefit Upon Termination of Employment Period.

6.1 Disability. In the event of the permanent disability (as hereinafter
defined) of Executive during the Employment Period, Charts shall have the right,
upon written notice to Executive, to terminate Executive's employment hereunder,
effective upon the 30th calendar day following the giving of such notice (or
such later day as shall be specified in such notice). Upon the effectiveness of
such termination, (i) Charts shall have no further obligations hereunder, except
to pay and provide, subject to applicable withholding, (A) all amounts of Base
Salary accrued, but unpaid, at the effective date of termination, (B)
Executive's target bonus, and (C) all reasonable unreimbursed business-related
expenses, (ii) the shares subject to Executive's MarketWatch Option (as defined
in the Reorganization Agreement) shall immediately vest and become exercisable
and remain exercisable for the periods specified in the MarketWatch Option, and
(iv) Executive shall then be deemed to be a Charts Employee Shareholder for
purposes of the "Lock Up" restrictions of Section 2.6 of the Reorganization
Agreement and the number of shares that are then Unlocked Shares (as defined in
the Reorganization Agreement) shall be recomputed as if Executive had been
subject to the provisions of Section 2.6(a)(i) of the Reorganization Agreement
instead of Section 2.6(a)(ii) of the Reorganization Agreement since the Closing
Date (as defined in the Reorganization Agreement), and (iii) Executive shall
have no further obligations hereunder other than those provided for in Sections
9 and 10 hereof. All amounts payable to Executive pursuant to this Section 6.1
shall be payable within 30 days following the effectiveness of the termination
of Executive's employment. For purposes of this Agreement, "permanent
disability" shall be defined as any physical or mental disability or incapacity
which renders Executive incapable in any material respect of performing the
services required of him in accordance with his obligations under Section 2 for
a period of 180 consecutive days, or for 180 days in any 360 day period.

6.2 Death. In the event of the death of Executive during the Employment Period,
this Agreement shall automatically terminate and Charts shall have no further
obligations hereunder, except to pay and provide to Executive's beneficiary or
other legal representative, subject to applicable withholding, (i) all amounts
of Base Salary and bonus accrued but unpaid, at the date of death, (ii) the
shares subject to Executive's MarketWatch Option shall immediately vest and
become exercisable and remain exercisable for the periods specified in the
Option, (iii) Executive shall then be deemed to be a Charts Employee Shareholder
for purposes of the "Lock Up" restrictions of Section 2.6 of the Reorganization
Agreement and the number of shares that are then Unlocked Shares shall be
recomputed as if Executive had been subject to the provisions of Section
2.6(a)(i) of the Reorganization Agreement instead of Section 2.6(a)(ii) of the
Reorganization Agreement since the Closing, and (iv) all reasonable unreimbursed
business-related expenses. All amounts payable to Executive pursuant to this
Section 6.2 shall be payable within 30 days following the date of death.

6.3 Termination Without Cause. In the event of the termination of Executive's
employment by Charts without Cause (as defined below) or upon the Executive's
voluntary termination of his employment for Good Reason (as defined below), (i)
all amounts of Base Salary and bonus accrued but unpaid on the date of
termination shall be paid by Charts within 30 days following the date of
termination, (ii) an amount equal to Executive's Base Salary on the date of
termination for a period of six months shall be paid by Charts in six equal
installments, (iii) the shares subject to Executive's MarketWatch Option shall
immediately vest and become exercisable and remain exercisable for the periods
specified in the Option, and (iv) Executive shall then be deemed to be a Charts
Employee Shareholder for purposes of the "Lock Up" restrictions of Section 2.6
of the Reorganization Agreement and the number of shares that are then Unlocked
Shares shall be recomputed as if Executive had been subject to the provisions of
Section 2.6(a)(i) of the Reorganization Agreement instead of Section 2.6(a)(ii)
of the Reorganization Agreement since the Closing. For purposes of this
Agreement, "Cause" shall be limited to:

(a) Willful and repeated failure by Executive to carry out the lawful
instructions of the Board after being notified of such failure, other than a
failure resulting from his complete or partial incapacity due to physical or
mental illness or impairment;

(b) Indictment or a violation of a federal or state law or regulation which
indictment or violation is for a crime which is a felony under federal or state
law, or any violation of state or federal securities laws involving securities
of MarketWatch which would result in a civil penalty being imposed by the U.S.
Securities and Exchange Commission or similar state securities law authority;

(c) An act of personal dishonesty that would result in Executive's personal
enrichment at the expense of MarketWatch or Charts; or

(d) Executive's willful breach of a material provision of Executive's
Non-Competition Agreement after notice by the Board of Directors of MarketWatch.

6.4 Circumstances Under Which Termination Benefits Would Not Be Paid. Charts
shall only be obligated to pay the amounts of Base Salary and bonus accrued but
unpaid on the date of termination, and shall not be obligated to pay Executive
the termination benefits described in subparagraphs 6.1 through 6.3 above if the
Employment Period is terminated for Cause, or if Executive voluntarily
terminates his employment other than for Good Reason (as defined below). If the
Employment Period is terminated for Other Cause (defined below), Employee shall
be entitled to the option vesting and lock-up adjustment in clauses (iii) and
(iv) of Section 6.3, but shall receive no other termination benefits. For
purposes of this Agreement, "Other Cause" shall be limited to:

(a) Willful and deliberate failure by Executive to substantially perform his
duties hereunder and not cured within a reasonable period after written notice
from the Board, other than a failure resulting from his complete or partial
incapacity due to physical or mental illness or impairment;

(b) A material and willful violation of a federal or state law or regulation
applicable to the business of the company without the company's knowledge;

(c) Commission of a willful and deliberate act by Executive which constitutes
gross misconduct and is injurious to Charts or MarketWatch; or

(d) A willful and deliberate breach of a material provision of this Agreement
after written notice.

6.5 Constructive Termination. Notwithstanding anything in Section 3 or in this
Section 6 to the contrary, for purposes of this Agreement the Employment Period
will be deemed to have been terminated and Executive will be deemed to have Good
Reason for voluntary termination of the Employment Period ("Good Reason"), if
there should occur:

(a) Without Executive's consent, a change in Executive's position and
responsibilities from those immediately prior to the Effective Date such that
those duties and responsibilities are not reasonably comparable to those held
prior to the Effective Date;

(b) a reduction in base salary; or

(c) A relocation of Executive's principal place of employment more than 50 miles
from Minneapolis, Minnesota, San Francisco, California, or New York, New York
without Executive's consent.

7. Change in Control Benefits

:



Should there occur a Change in Control, then the following provisions shall
become applicable:

(A) During the period (if any) following a Change in Control that Executive
shall continue to remain employed, then the terms and provisions of this
Agreement shall continue in full force and effect, and the Option shall continue
to vest and become and remain exercisable in accordance with the terms of the
Option; or

(B) In the event of (i) a termination of the Executive's employment by Charts or
its successor or MarketWatch or its successor, as applicable, other than for
Other Cause or Cause within six (6) months after a Change in Control or (ii)
Executive voluntarily terminates his employment for Good Reason within six (6)
months after a Change in Control:

(i) Charts shall pay to Executive an amount equal to (A) all amounts of bonus
accrued to the date of termination, (B) 100% of Executive's Base Salary for a
period of one year, and (C) Executive's target bonus for a period of one year,
in one lump sum amount on or before the fifth business day following the
effective date of Executive's termination; and

(ii) The unvested portion of the MarketWatch Option held by Executive on the
date of such Change in Control shall immediately vest and become exercisable and
Executive shall then be deemed to be a Charts Employee Shareholder for purposes
of the "Lock Up" restrictions of Section 2.6 of the Reorganization Agreement and
the number of shares that are then Unlocked Shares shall be recomputed as if
Executive had been subject to the provisions of Section 2.6(a)(i) of the
Reorganization Agreement instead of Section 2.6(a)(ii) of the Reorganization
Agreement since the Closing Date.

For purposes of Sections 6 and 7 hereof, the term "Change in Control" shall
mean:

(x) the sale, lease, conveyance, liquidation or other disposition of all or
substantially all of Charts' or MarketWatch's assets as an entirety or
substantially as an entirety to any person, entity or group of persons acting in
concert other than (i) to MarketWatch or any affiliates of Charts or
MarketWatch, including, without limitation, DBC, CBS or any of their affiliates,
(ii) in the ordinary course of business; or

(y) any transaction or series of related transactions (as a result of a tender
offer, merger, consolidation or otherwise) that results in any Person (as
defined in Section 13(h)(8)(E) under the Securities Exchange Act of 1934) other
than MarketWatch or Sub becoming the beneficial owner (as defined in Rule 13d-3
under the Securities Exchange Act of 1934), directly or indirectly, of more than
50% of the aggregate voting power of all classes of common equity securities of
Charts or MarketWatch, except if such Person is (A) a subsidiary of Charts or
MarketWatch, (B) an employee stock ownership plan for employees of Charts or
MarketWatch, (C) a company formed to hold Charts' or MarketWatch's common equity
securities and whose shareholders constituted, at the time such company became
such holding company, substantially all the equity owners or shareholders of
Charts or MarketWatch, or (D) DBC, CBS and/or any of their affiliates.

In the event that the severance and other benefits provided to Executive
pursuant to Section 6 of this Agreement or otherwise ("Total Payments") (i)
constitute "parachute payments" within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the "Code") and (ii) but for this
Section 7, such severance and benefits would be subject to the excise tax
imposed by Section 4999 of the Code (the "Excise Tax"), then Executive shall be
entitled to receive an additional cash payment (a "Gross-Up Payment") within 30
days of the Change in Control equal to an amount such that after payment by
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including any Excise Tax, imposed upon the Gross-Up Payment,
Executive would retain an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Total Payments. For purposes of the foregoing determination,
Executive's tax rate shall be deemed to be the highest statutory marginal state
and Federal tax rate (on a combined basis) (including Executive's share of
F.I.C.A and Medicare taxes) then in effect. If no determination by the Company's
auditors is made prior to the time a tax return reflecting the Total Payments is
required to be filed, Executive will be entitled to receive a Gross- Up Payment
calculated on the basis of the Total Payments reported by Executive in such tax
return, within 30 days of the filing of such tax return. In all events, if any
tax authority determines that a greater Excise Tax should be imposed upon the
Total Payments than is determined by the Company's independent auditors of
reflected in Executive's tax return pursuant to this Section 7, Executive shall
be entitled to receive the full Gross-Up Payment calculated on the basis of the
amount of Excise Tax determined to be payable by such tax authority from the
Company within 30 days of such determination.

Unless Charts and Executive otherwise agree in writing, any determination
required under this Section 7 shall be made in writing by independent public
accountants agreed to by Charts and Executive (the "Accountants"), whose
determination shall be conclusive and binding upon Executive and Charts for all
purposes. The Accountants may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. Charts and
Executive shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 7. Charts shall bear all costs the Accountants may reasonably incur in
connection with any calculations contemplated by this Section 7.

8. Dispute Resolution: Charts and Executive agree that any dispute regarding the
interpretation or enforcement of this Agreement shall be decided by
confidential, final and binding arbitration conducted by Judicial Arbitration
and Mediation Services ("JAMS") under the then-existing JAMS rules, rather than
by litigation in court, trial by jury, administrative proceeding, or in any
other forum.

9. Cooperation with Charts After Termination of the Employment Period: Following
termination of the Employment Period by Executive, Executive shall reasonably
cooperate with Charts and/or MarketWatch in all matters relating to the winding
up of his pending work on behalf of Charts and the orderly transfer of any such
pending work to other employees of Charts as may be designated by Charts.

10. Confidentiality; Return of Property: The Executive acknowledges that during
the Employment Period he will receive confidential information from Charts and
affiliates of Charts (including, without limitation, MarketWatch) and the
respective clients thereof (each a "Relevant Entity"). Accordingly, the
Executive agrees that during the Employment Period (as it may be extended from
time to time) and thereafter for a period of two years, the Executive and his
affiliates shall not, except in the performance of his obligations to Charts
hereunder or as may otherwise be approved in advance by Charts, directly or
indirectly, disclose or use (except for the direct benefit of Charts) any
confidential information that he may learn or has learned by reason of his
association with any Relevant Entity. Upon termination of this Agreement, the
Executive shall promptly return to Charts any and all properties, records or
papers of any Relevant Entity, that may have been in his possession at the time
of termination, whether prepared by the Executive or others, including, but not
limited to, confidential information and keys. For purposes of this Agreement,
"confidential information" includes all data, analyses, reports,
interpretations, forecasts, documents and information concerning a Relevant
Entity and its affairs, including, without limitation with respect to clients,
products, policies, procedures, methodologies, trade secrets and other
intellectual property, systems, personnel, confidential reports, technical
information, financial information, business transactions, business plans,
prospects or opportunities, (i) that Charts reasonably believes are confidential
or (ii) the disclosure of which could be injurious to a Relevant Entity or
beneficial to competitors of a Relevant Entity, but shall exclude any
information that (x) the Executive is required to disclose under any applicable
laws, regulations or directives of any government agency, tribunal or authority
having jurisdiction in the matter or under subpoena or other process of law, (y)
is or becomes publicly available prior to the Executive's disclosure or use of
the information in a manner violative of the second sentence of this Section 10,
or (z) is rightfully received by Executive without restriction or disclosure
from a third party legally entitled to possess and to disclose such information
without restriction (other than information that he may learn or has learned by
reason of his association with any Relevant Entity). For purposes of this
Agreement, "affiliate" means any entity that, directly or indirectly, is
controlled by, or under common control with, the Executive. For purposes of this
definition, the terms "controlled" and "under common control with" means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of such person, whether through the ownership of
voting stock, by contract or otherwise.

11. General:

11.1 Indemnification. In the event Executive is made, or threatened to be made,
a party to any legal action or proceeding, whether civil or criminal, by reason
of the fact that Executive is or was a director or officer of Charts or serves
or served any other corporation fifty percent (50%) or more owned or controlled
by Charts in any capacity at Charts' request, Executive shall be indemnified by
Charts, and Charts shall pay Executive's related expenses when and as incurred,
all to the fullest extent permitted by law. Upon the closing of the Merger,
MarketWatch shall execute an indemnification agreement with Executive, which
indemnification agreement is on the same terms and conditions as MarketWatch has
entered into with its other executive officers and directors.

11.2 Waiver. Neither party shall, by mere lapse of time, without giving notice
or taking other action hereunder, be deemed to have waived any breach by the
other party of any of the provisions of this Agreement. Further, the waiver by
either party of a particular breach of this Agreement by the other shall neither
be construed as, nor constitute a, continuing waiver of such breach or of other
breaches by the same or any other provision of this Agreement.

11.3 Severability. If for any reason a court of competent jurisdiction or
arbitrator finds any provision of this Agreement to be unenforceable, the
provision shall be deemed amended as necessary to conform to applicable laws or
regulations, or if it cannot be so amended without materially altering the
intention of the parties, the remainder of the Agreement shall continue in full
force and effect as if the offending provision were not contained herein.

11.4 Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be considered effective
upon personal service or upon transmission of a facsimile or the deposit with
Federal Express or in Express Mail and addressed to the Chairman of the Board of
Charts at its principal corporate address, and to Executive at his most recent
address shown on Charts' corporate records, or at any other address which he may
specify in any appropriate notice to Charts.

11.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which taken together
constitutes one and the same instrument and in making proof hereof it shall not
be necessary to produce or account for more than one such counterpart.

11.6 Entire Agreement. The parties hereto acknowledge that each has read this
Agreement, understands it, and agrees to be bound by its terms. The parties
further agree that this Agreement, together with the Noncompetition Agreement of
even date herewith, shall constitute the complete and exclusive statement of the
agreement between the parties and supersedes all proposals (oral or written),
understandings, representations, conditions, covenants, and all other
communications between the parties relating to the subject matter hereof.

11.7 Governing Law. This Agreement shall be governed by the law of the State of
Minnesota.

11.8 Assignment and Successors. Charts shall have the right to assign its rights
and obligations under this Agreement to an entity which acquires substantially
all of the assets of Charts, whether by merger or otherwise including, without
limitation, MarketWatch or any affiliate thereof. The rights and obligations of
Charts under this Agreement shall inure to the benefit and shall be binding upon
the successors and assigns of Charts.

 

 

 

 

 

 

[Remainder of this page intentionally left blank]

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

BIGCHARTS INC.

/s/ Philip D. Hotchkiss


Name: Philip D. Hotchkiss
Title: Chief Executive Officer



EXECUTIVE

/s/ Scott L. Kinney
Scott L. Kinney




--------------------------------------------------------------------------------




[Signature Page to Employment Agreement]

Exhibit A

TARGET BONUS AND SPECIFICATIONS

 

 

Annual Target Bonus Rate

: fifty percent (50%) of the then-applicable base salary actually paid in a
given year. For example, if the base salary actually paid in the second year of
the term of this Agreement is $210,000, the maximum target bonus would be
$105,000 ($210,000 multiplied by 50%) for that year.



 

Specifications

: two components.



Discretionary Component

: Board may decide when, and if to grant this component. This component shall be
25% of the then-applicable base salary actually paid in a given year.



Achievement of Financial Objectives Component

: Target Bonus, in the amount payable shown below, is payable upon the
achievement of the financial objectives of the consolidated Charts and
MarketWatch set forth below:





 

% of Base Salary Actually Paid for Such Year Payable Upon Achievement of
Financial Objectives

 

 

Financial Objectives

1st Year

25%

To be determined annually by the Board

2nd Year

25%

To be determined annually by the Board

3rd Year

25%

To be determined annually by the Board

4th Year

25%

To be determined annually by the Board

5th Year

25%

To be determined annually by the Board



